Back to 10-Q
 
Exhibit 10.29


AHCA CONTRACT NO. FA967
AMENDMENT NO. 1
THIS CONTRACT, entered into between the State of Florida, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC., hereinafter referred to as the “Vendor,” is hereby amended as follows:
1.
Standard Contract, Section III., Item B., Contract Managers, sub-item 1., is
hereby amended to now read as follows:

1.    The Agency’s Contract Manager’s contact information is as follows:
Frank Dichio
Agency for Health Care Administration
2727 Mahan Drive, MS# 19
Tallahassee, FL 32308
(850) 412-4137
2.
Attachment I, Scope of Services, Section B., Manner of Service Provision(s),
Item 1., Services to be Provided by the Agency, sub-items c. and d., are hereby
deleted and replaced as follows:

c.
Provider Participation File Exchange

1)
On a quarterly basis, the Agency will provide the Vendor a listing of all
providers with whom the Agency has active Medicaid agreements on file in order
to ensure network adequacy and promote continuity of care. The Vendor shall
electronically transmit provider participation files to the Agency upon request
by the Agency. The Vendor shall include in the provider participation files all
network providers contracted by the Vendor to serve its members who are dual
eligible beneficiaries. The Agency agrees to define reasonable requirements for
the provider participation files for the Vendor’s submission to Agency.

d.
Eligibility Verification

1)
Initial Eligibility Verification. The Agency shall provide the Vendor access to
information verifying the eligibility of dual eligibles through the use of the
Medicaid Fiscal Agent’s Provider Secured Web Portal. The Vendor shall ensure
individuals enrolled in the SNP(s) are eligible for both Medicare and Medicaid.

2)
Ongoing Eligibility Verification. The Parties agree to exchange Medicare and
Medicaid eligibility and enrollment data to facilitate the Parties’ performance
under this Agreement. The Agency shall transmit to the Vendor the Agency’s
eligibility data that shall verify the active or inactive status of dual
eligible beneficiaries and identify the dual eligibility beneficiary categories
of members. The Parties agree that the Vendor will reconcile the data and the
Parties shall work in good faith to resolve any discrepancies that the Vendor or
Agency may identify.


AHCA Contract No. FA967, Amendment No. 1, Page 1 of 3

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.29


3)
To the extent the Vendor determines allowable, the Vendor shall undertake
certain activities to facilitate eligibility redeterminations, such as
assistance with applications for medical assistance on behalf of its members and
conducting member education regarding maintaining Medicaid eligibility.

3.
Attachment I, Scope of Services, Section B., Manner of Service Provision(s),
Item 1., Services to be Provided by the Agency, sub-items e., is hereby included
as follows:

e.
Cost-Sharing Obligations

1)
Cost-Sharing Obligations by Plan Design. The Agency acknowledges and agrees that
based on the Vendor’s benefit package design and its bid to CMS, the Vendor
determines varying levels of cost-sharing obligations for certain dual eligible
beneficiary members. The Agency further acknowledges and agrees that as a result
of these benefit package designs, the Vendor’s actual cost-sharing obligations
for such members may be reduced or equal zero.

3.
Attachment I, Scope of Services, Section B., Manner of Service Provision(s),
Item 2., Services to be Provided by the Vendor, sub-item e., is hereby deleted
and replaced as follows:

e.
Member Protections

1)
Hold Harmless Member Cost-Sharing. With respect to its members for whom the
State Medicaid Agency is otherwise required by law, and/or voluntarily has
assumed responsibility in the State Medicaid Plan to cover cost-sharing
obligations, the Vendor agrees that it shall include in its written
communication with providers that providers acknowledge and agree that they
shall not bill or charge such members the balance of (“balance bill”), and that
such members are not liable for, those cost-sharing obligations. The Vendor
further agrees that in accordance with 42 C.F.R. §422.504(g)(1)(iii) it will
include in its provider agreements that the provider will accept the Vendor’s
payment as payment in full or will bill the appropriate Agency source if the
Vendor has not assumed the Agency’s financial responsibility under an agreement
between the Vendor and the Agency.

2)
Limitation on Cost Sharing Obligations. Notwithstanding Attachment I, Scope of
Services, Section B., Manner of Service Provision(s), Item 2, Services to be
Provided by the Vendor, sub-item e.1), in the case of a dual eligible
beneficiary who is enrolled in the Vendor’s MA SNP, the Vendor agrees that it
may not impose cost-sharing that exceeds the amount of cost-sharing that would
be permitted with respect to such individual pursuant to Medicaid if the
individual were not a member of the Vendor’s MA SNP.

3)
Member Hold Harmless from Health Plan and Agency Financial Responsibility.
Notwithstanding any provision in this Agreement to the contrary, the Vendor
shall prohibit providers from, under any circumstance including but not limited
to non-payment by the Vendor, insolvency of the Vendor or breach of the Vendor’s
agreement with provider billing, charging, collecting a deposit from, seeking
compensation or remuneration from or having any recourse against any member for
fees that are the responsibility of the Vendor or Agency.


AHCA Contract No. FA967, Amendment No. 1, Page 2 of 3

--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.29


5.
Effective January 1, 2013, Attachment I, Scope of Services, Exhibit B, MA SNPS,
Applicable Service Areas and Dual Eligible and Other Dual Eligible Categories,
is hereby deleted in its entirety and replaced with Exhibit B-1, MA SNPS,
Applicable Service Areas and Dual Eligible and Other Dual Eligible Categories,
attached hereto and made a part of this Contract. All references in this
Contract to Exhibit B shall hereinafter refer to Exhibit B-1.

This amendment shall have an effective date of January 1, 2013, or the date on
which both Parties execute the amendment, whichever is later.
All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in this Contract.
This amendment and all its attachments are hereby made a part of this Contract.
This amendment cannot be executed unless all previous amendments to this
Contractt have been fully executed.


IN WITNESS WHEREOF, the Parties hereto have caused this four (4) page amendment
to be executed by their officials thereunto duly authorized.


WELLCARE OF FLORIDA, INC.     STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION


SIGNED    SIGNED
BY: /s/ Christina Cooper        BY: /s/ Elizabeth Dudek    

NAME: Christina Cooper        NAME: Elizabeth Dudek    


TITLE: President, Florida Division        TITLE: Secretary    


DATE: 9/21/12        DATE: 9/21/12    




Specify    Letter/
Type    Number    Description    
Attachment I
Exhibit B-1    Applicable Service Areas and Dual Eligible and Other Dual
Eligible Categories (1 page)







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA967, Amendment No. 1, Page 3 of 3

--------------------------------------------------------------------------------


EXHIBIT B-1
MA SNPS
APPLICABLE SERVICE AREAS AND
DUAL ELIGIBLE AND OTHER DUAL ELIGIBLE CATEGORIES
MA SNP PLAN NAME
H #
SERVICE AREA BY COUNTY OR ZIP CODE
CATEGORY OF SPECIAL NEEDS PLAN (Dual, Chronic, Institutional)
APPLICABLE CATEGORY OF DUAL ELIGIBLE
WellCare
Liberty
(HMO SNP)


H1032-124
Alachua, Bay, Bradford, Brevard, Broward, Calhoun, Charlotte, Citrus, Clay,
DeSoto, Duval, Escambia, Franklin, Gadsden, Glades, Gulf, Hardee, Hendry,
Hernando, Highlands, Hillsborough, Holmes, Indian River, Jefferson, Lake, Lee,
Leon, Levy, Liberty, Madison, Manatee, Marion, Martin, Okaloosa, Okeechobee,
Orange, Osceola, Palm Beach, Pasco, Pinellas, Polk, Santa Rosa, Sarasota,
Seminole, St. Lucie, Sumter, Union, Volusia, Wakulla, Walton, Washington


Dual
QMB & QMB+ Only
WellCare
Liberty
(HMO SNP)


H1032-170
Miami-Dade
Dual
QMB & QMB+ Only




 
 
 
 




 
 
 
 




 
 
 
 






AHCA Contract No. FA967, Amendment No. I, Exhibit B-1, Page 1 of 1